DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2021 has been entered.
 Response to Amendment
Claims 12-26 are currently pending. Claims 12, 14, and 18-22 have been amended. Claims 23-26 have been added. Claims 12, 14 and 18-22 have been amended to overcome the objections, 35 U.S.C. 112(a) rejections, and/or 35 U.S.C. 112(b) rejections set forth in the Final Office Action mailed on 26 March 2021.
Claim Objections
Claim 18 is objected to because of the following informalities:
“comprising” in line 3 of claim 18 should read “comprising:”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 21, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 21 recites the limitation “the handheld magnetic detection probe” in line 10. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “magnetic detection probe” as mentioned in line 2 of claim 21. Clarification is requested. For examination purposes, it is interpreted that “the handheld magnetic detection probe” and “magnetic detection probe” are the same.
Claims 20, 25, and 26 recite “wherein the single plug is detectable from at least 25 mm” or “wherein the single plug is detectable from at least 40 mm.” It is unclear is the limitations should recite “wherein the single plug is detectable from at least 25 mm/40 mm away from a patient’s body” or “wherein the single plug is detectable from at least 25 mm/40 mm away from the handheld magnetic detection probe.” Clarification is requested.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 23 recites wherein the single plug is made of the single magnetically detectable ferromagnetic material, which has been previously cited in claim 12. Claims 24-26 are further rejected due to their dependency to claim 23. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 12-16, and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Jones et al. ‘213 (US Pub No. 2004/0236213 – previously cited).
Regarding claim 12, Jones et al. ‘213 teaches a magnetic marker comprising: a single plug (Figs. 1A-1C short term markers 17 and [0037], [0041]) comprising a single magnetically detectable ferromagnetic material ([0041], [0048]; radiopaque element 28 may be made with suitable radiopaque material, including stainless steel, platinum, gold, iridium, titanium, tantalum, tungsten, silver, rhodium, nickel, bismuth, other radiopaque metals, alloys and oxides of these metals, barium salts, iodine salts, iodinated materials, and combinations of these.), wherein the magnetic marker is between 0.8 mm and 2.4 mm in diameter ([0043]) and less than 15 mm in length ([0043]) and wherein the magnetic marker has magnetic susceptibility selected such that the magnetic marker is magnetically localizable in breast or lymph tissue (Fig. 5 breast 40 and [0049])) using a handheld magnetic susceptometry probe (It is noted that the specifics of the handheld magnetic susceptometry probe was not found in the specification. Any plug that exhibits a magnetic susceptibility would be detectable by a handheld magnetic susceptometry probe given that the probe is sensitive enough.).

It would have been obvious, through routine experimentation, to determine the optimum diameter size and length of the magnetic marker. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Jones teaches essentially optimizing/choosing the size for the intended use.
Regarding claim 13, Jones et al. ‘213 teaches wherein the single magnetically detectable ferromagnetic material is a stainless steel ([0048]).
Regarding claim 14, Jones et al. ‘213 teaches wherein the single plug of the single magnetically detectable ferromagnetic material is detectable by one or more of X-ray, ultrasound, and the magnetic suspectometry probe ([0051]).
Regarding claim 15, Jones et al. ‘213 teaches wherein the magnetic marker is implantable for less than six months ([0017]; It is noted that anything is implantable for less than 6 months.).
Regarding claim 16, Jones et al. ‘213 teaches wherein the magnetic marker is between 3 mm and 8 mm in length ([0043]).
	Regarding claim 23, Jones et al. ‘213 teaches wherein the single plug is made of the single magnetically detectable ferromagnetic material ([0041], [0048]; radiopaque element 28 may be made with suitable radiopaque material, including stainless steel, platinum, gold, iridium, titanium, tantalum, tungsten, silver, rhodium, nickel, bismuth, other radiopaque metals, alloys and oxides of these metals, barium salts, iodine salts, iodinated materials, and combinations of these.).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al. ‘213.
Regarding claim 17, Jones et al. ‘213 teaches all of the elements of the current invention as mentioned above except for wherein the single plug comprises at least 1 mg of the single magnetically detectable ferromagnetic material.
It would have been obvious, through routine experimentation, to determine the optimum amount of the single magnetically detectable ferromagnetic material (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Regarding claim 24, Jones et al. ‘213 teaches all of the elements of the current invention as mentioned above except for wherein the single plug comprises at least 1 mg of the single magnetically detectable ferromagnetic material.
It would have been obvious, through routine experimentation, to determine the optimum amount of the single magnetically detectable ferromagnetic material (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Claims 18, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al. ‘213 in view of Kynor et al. ‘051 (US Patent No. 7,561,051).
Regarding claim 18, Jones et al. ‘213 teaches a system comprising:
an implantable magnetic marker (Figs. 1A-1C short term markers 17 and [0049]) comprising

wherein the magnetic marker is between 0.8 mm and 2.4 mm in diameter ([0043]) and less than 15 mm in length ([0043]), and
wherein the amount of the single magnetically detectable ferromagnetic material is selected such that the magnetic susceptibility of the magnetic marker is magnetically localizable in breast or lymph tissue (Fig. 5 breast 40 and [0049])) using the handheld magnetic detection probe (It is noted that the specifics of the handheld magnetic probe was not found in the specification. Any plug that exhibits a magnetic susceptibility would be detectable by a handheld magnetic probe given that the probe is sensitive enough.).
Jones et al. ‘213 teaches all of the elements of the current invention as mentioned above except for wherein the single plug comprises an amount of the single magnetically detectable ferromagnetic material, wherein the amount if at least 1 mg.
Jones et al. ‘213 does not teach the criticality of a specific amount of ferromagnetic material and merely recites a need for enough ferromagnetic material to be detected ([0049]). 
It would have been obvious, through routine experimentation, to determine the optimum amount of the single magnetically detectable ferromagnetic material (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).

Kynor et al. ‘051 teaches a locating system 400 that includes a self-contained handheld locating probe 404 that is a magnet locating probe configured to sense the magnetic field emitted by magnets 408A-D. The magnets 408A-D function as fiducial markers bracketing a tumor 412 destined for excision from a breast 416 of a patient 420 (Fig. 4A and Column 15 Lines 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Jones et al. ‘213 to include a magnetic detection probe system comprising a handheld magnetic detection probe as Kynor et al. ‘051 teaches that this will aid in sensing markers that help a medical practitioner in locating a tumor in a patient destined for removal.
Regarding claim 20, Jones et al. ‘213 teaches wherein the single magnetically detectable ferromagnetic material is stainless steel ([0048]).
Jones et al. ‘213 in view of Kynor et al. ‘051 teaches all of the elements of the current invention as mentioned above except for wherein the single plug is detectable from at least 25 mm.
Kynor et al. ‘051 teaches a distance from the apparatus that estimates the location of a magnet (Column 9 Lines 23-25) to the magnet is fairly typical value of just over 50 mm (Column 9 Lines 35-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single plug of Jones et al. ‘213 in view of Kynor et al. ‘051 to include being detectable from at least 25 mm as Kynor et al. ‘051 teaches that the typical distance between an apparatus and a magnet is just over 50 mm.
Regarding claim 21, Jones et al. ‘213 teaches a system comprising:
an implantable magnetic marker comprising

wherein the magnetic marker is between 0.8 mm and 2.4 mm in diameter ([0043]) and less than 7 mm in length ([0043]),
wherein an amount of the single magnetically detectable ferromagnetic material is selected such that the magnetic susceptibility of the magnetic marker is magnetically localizable in breast or lymph tissue (Fig. 5 breast 40 and [0049])) using the handheld magnetic detection probe (It is noted that the specifics of the handheld magnetic probe was not found in the specification. Any plug that exhibits a magnetic susceptibility would be detectable by a handheld magnetic probe given that the probe is sensitive enough.), wherein the single magnetically detectable ferromagnetic material is stainless steel ([0048]).
Jones et al. ‘213 teaches all of the elements of the current invention as mentioned above except for a magnetic detection probe system comprising a magnetic detection probe.
Kynor et al. ‘051 teaches a locating system 400 that includes a self-contained handheld locating probe 404 that is a magnet locating probe configured to sense the magnetic field emitted by magnets 408A-D. The magnets 408A-D function as fiducial markers bracketing a tumor 412 destined for excision from a breast 416 of a patient 420 (Fig. 4A and Column 15 Lines 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Jones et al. ‘213 to include a magnetic detection probe system comprising a handheld magnetic detection probe as Kynor et al. ‘051 teaches that this will .
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al. ‘213 in view of Hattersley ‘730 (US Pub No. 2011/0133730 – previously cited).
Regarding claim 19, Jones et al. ‘213 teaches all of the elements of the current invention as mentioned above except for wherein the handheld magnetic detection probe comprises a material having a coefficient of thermal expansion less than or equal to 10-5/°C and a Young’s modulus of 50 GPa or more.
Hattersley ‘730 teaches a magnetic probe 100 (Fig. 4 and [0018], [0026]; Fig. 4 shows that the probe 100 is handheld.). The magnetic probe is constructed from a material having a coefficient of thermal expansion of substantially 10-6/°C or less and a Young's modulus of substantially 50 GPa or greater (Abstract, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic marker of Jones et al. ‘213 to include a handheld magnetic detection probe that comprises a material having a coefficient of thermal expansion less than or equal to 10-5/°C and a Young’s modulus of 50 GPa or more as Hattersley ‘730 teaches this will aid in maintaining mechanical stability of a magnetic probe over a wide temperature range ([0027]).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al. ‘213 in view of Hattersley ‘730.
Regarding claim 22, Jones et al. ‘213 teaches all of the elements of the current invention as mentioned above except for further comprising the handheld magnetic detection probe, wherein the handheld magnetic probe comprises a material having a coefficient of thermal expansion less than or equal to 10-5/°C and a Young’s modulus of 50 GPa or more.
-6/°C or less and a Young's modulus of substantially 50 GPa or greater (Abstract, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic marker of Jones et al. ‘213 to include a handheld magnetic detection probe that comprises a material having a coefficient of thermal expansion less than or equal to 10-5/°C and a Young’s modulus of 50 GPa or more as Hattersley ‘730 teaches this will aid in maintaining mechanical stability of a magnetic probe over a wide temperature range ([0027]).
Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al. ‘213, as applied to claim 24, in view of Kynor et al. ‘051.
Regarding claims 25 and 26, Jones et al. ‘213 teaches all of the elements of the current invention as mentioned above except for wherein the single plug is detectable from at least 25 mm or at least 40 mm.
Kynor et al. ‘051 teaches a distance from the apparatus that estimates the location of a magnet (Column 9 Lines 23-25) to the magnet is fairly typical value of just over 50 mm (Column 9 Lines 35-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single plug of Jones et al. ‘213 in view of Kynor et al. ‘051 to include being detectable from at least 25 mm or at least 40 mm as Kynor et al. ‘051 teaches that the typical distance between an apparatus and a magnet is just over 50 mm.
Claims 18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dillard et al. ‘714 (US Pub. No. 2015/0080714, provisional application filed 29 March 2012) in view of Jones et al. ‘213 (US Pub No. 2004/0236213) in view of Kynor et al. ‘051.
Regarding claim 18, Dillard et al. ‘714 teaches a system (Abstract) comprising:

a single plug comprising a single magnetically detectable ferromagnetic material ([0030]), and
wherein the amount of the single magnetically detectable ferromagnetic material is selected such that the magnetic susceptibility of the magnetic marker is magnetically localizable in breast or lymph tissue ([0030]; It is also noted that it is well-known that lungs include lymph tissue.).
Dillard et al. ‘714 teaches all of the elements of the current invention as mentioned above except for wherein the magnetic marker is between 0.8 mm and 2.4 mm in diameter and less than 15 mm in length wherein the single plug comprises an amount of the single magnetically detectable ferromagnetic material, wherein the amount if at least 1 mg.
Dillard et al. ‘714 does not teach the criticality of a specific diameter and length size of the magnetic marker and specific amount of ferromagnetic material.
However, Jones ‘213 teaches optimizing the range of the diameter of the magnetic marker ([0043]).
 It would have been obvious, through routine experimentation, to determine the optimum diameter and length of the magnetic marker and the optimum amount of the single magnetically detectable ferromagnetic material (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).  Jones teaches essentially optimizing/choosing the size for the intended use.
Dillard et al. ‘714 teaches all of the elements of the current invention as mentioned above except for a magnetic detection probe system comprising a handheld magnetic detection probe, and that the magnetic susceptibility of the magnetic marker is magnetically localizable in breast or lymph tissue using the handheld magnetic detection probe.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dillard et al. ‘714 to include a magnetic detection probe system comprising a handheld magnetic detection probe as Kynor et al. ‘051 teaches that this will aid in sensing markers that help a medical practitioner in locating a tumor in a patient destined for removal.
Regarding claim 21, Dillard et al. ‘714 teaches a system (Abstract) comprising:
an implantable magnetic marker comprising
a single solid plug made of a single magnetically detectable ferromagnetic material (Fig. 1B traceable marker 104 and [0029]),
wherein an amount of the single magnetically detectable ferromagnetic material is selected such that the magnetic susceptibility of the magnetic marker is magnetically localizable in breast or lymph tissue ([0030]; It is also noted that it is well-known that lungs include lymph tissue.), wherein the single magnetically detectable ferromagnetic material is stainless steel ([0030]).
Dillard et al. ‘714 teaches all of the elements of the current invention as mentioned above except for wherein the magnetic marker is between 0.8 mm and 2.4 mm in diameter and less than 15 mm in length wherein the single plug comprises an amount of the single magnetically detectable ferromagnetic material, wherein the amount if at least 1 mg.
Dillard et al. ‘714 does not teach the criticality of a specific diameter and length size of the magnetic marker and specific amount of ferromagnetic material. 

It would have been obvious, through routine experimentation, to determine the optimum diameter and length of the magnetic marker and the optimum amount of the single magnetically detectable ferromagnetic material (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).). Jones teaches essentially optimizing/choosing the size for the intended use.
Dillard et al. ‘714 teaches all of the elements of the current invention as mentioned above except for a magnetic detection probe system comprising a magnetic detection probe and wherein an amount of the single magnetically detectable ferromagnetic material is selected such that the magnetic susceptibility of the magnetic marker is magnetically localizable in breast or lymph tissue using the handheld magnetic detection probe.
Kynor et al. ‘051 teaches a locating system 400 that includes a self-contained handheld locating probe 404 that is a magnet locating probe configured to sense the magnetic field emitted by magnets 408A-D. The magnets 408A-D function as fiducial markers bracketing a tumor 412 destined for excision from a breast 416 of a patient 420 (Fig. 4A and Column 15 Lines 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dillard et al. ‘714 to include a magnetic detection probe system comprising a handheld magnetic detection probe as Kynor et al. ‘051 teaches that this will aid in sensing markers that help a medical practitioner in locating a tumor in a patient destined for removal.
Response to Arguments
Applicant argues that Jones et al. ‘213 does not teach magnetic markers and asserts that Jones et al. ‘213 teaches using “non-magnetic markers.” As previously mentioned in the Response to Arguments section in the Final Office Action mailed on 26 March 2021, although Examiner agrees that Jones et al. ‘213 does mention “non-magnetic markers,” Jones et al. ‘213 also recites that radiopaque element 28, which is found in marker 17, may be one of the many materials listed in [0048]. One of ordinary skill in the art would know that nickel, which is listed in [0048], is ferromagnetic. Some of the elements, such as gold and stainless steel, are non-ferromagnetic as best understood by one of ordinary skill in the art. This causes discrepancy as claim 13 of the current application recites that stainless steel is ferromagnetic. It is unclear if there should be a 35 U.S.C. 112(b) rejection as to what the term “ferromagnetic” means in the current application. However, Jones et al. ‘213 does teach similar materials used as the marker of the current application. As such, Applicant’s arguments are not persuasive.
Applicant also argues that Jones et al. ‘213 is silent to a magnetic detection probe or a handheld magnetic susceptometry probe. Regarding claim 12, the claim does not positively recite a handheld magnetic susceptometry probe. The claim merely recites that the magnetic marker is magnetically localizable using a handheld magnetic susceptometry probe. It is noted that the specifics of the handheld magnetic susceptometry probe was not found in the specification. Any plug that exhibits a magnetic susceptibility would be detectable by a handheld magnetic susceptometry probe given that the probe is sensitive enough. However, claims 18 and 21 positively recite a handheld magnetic detection probe. Examiner agrees that Jones et al. ‘213 does not teach this limitation and it was found that Kynor et al.’ 051 teaches such limitation. As such, claims 18 and 21 are now rejected under 35 U.S.C 103(a) over Jones et al. ‘213 in view of Kynor et al. ‘051. Examiner has also found that Dillard et al. ‘714 teaches that a marker may include stainless steel and exhibit magnetic properties. Examiner has also rejected claims 18 and 21 under 35 U.S.C. 103(a) over Dillard et al. ‘714 in view of Kynor et al. ‘051.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791